               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

SAM’S FOOD DISTRIBUTORS, INC.,           )
                                         )
               Plaintiff,                )
                                         )
               v.                        )   Civil No. 2016-43
                                         )
SUGAR BAY CLUB & RESORT CORP.,           )
                                         )
               Defendants.               )
                                         )

ATTORNEYS:

Eugenio W.A. Géigel-Simounet, Esq.
Law Offices of Wilfredo A. Géigel
St. Croix, VI
     For the plaintiff.

                                 ORDER

GÓMEZ, J.

      Before the Court is the motion of Sam’s Food Distributors,

Inc., to amend its complaint.

      On June 6, 2016, Sam’s Food Distributor, Inc., (“Sam’s

Food”) filed a debt claim against Sugar Bay Club and Resort

Corp. (“Sugar Bay”). Sugar Bay has not filed an answer to the

complaint or a motion in this matter.

      On August 8, 2016, the Clerk of Court entered default

against Sugar Bay. On June 15, 2017, Sam’s Food moved for

default judgment. ECF No. 16.

      On March 23, 2018, the Court entered an order denying Sam’s

Food’s motion for default judgment. See March 23, 2018, Order,
Sam’s Food Distributors, Inc. v. Sugar Bay Club & Resort Corp.
Civil No. 16-43
Order
Page 2

ECF No. 22. In that order, the Court observed that, in its

complaint, Sam’s Food alleged that this Court has diversity

jurisdiction. Yet, Sam’s Food had not addressed the parties’

principal place of business or state of incorporation as

contemplated by the applicable statute. See 28 U.S.C.

§1332(c)(1); see also Guerrino v. Ohio Cas. Ins. Co., 423 F.2d

419, 421 (3d Cir. 1970)(“An allegation as to where . . . [a

corporation] has its principal place of business is a

jurisdictional requirement.”). Furthermore, the Court noted that

no other evidence of citizenship was provided in the motion for

default judgment.

       Accordingly, the Court denied the motion for default

judgment and dismissed the complaint. The Court also granted

Sam’s Food leave to file an amended complaint, which would

properly allege the citizenship of the parties. Any amended

complaint was to be filed by no later than 3:00 P.M. on April 6,

2018. The Court cautioned that failure to properly plead the

citizenship of the parties may result in the dismissal of this

action.

       On April 6, 2018, Sam’s Food filed a motion to amend its

complaint. In its amended complaint, Sam’s Food asserts only

that
Sam’s Food Distributors, Inc. v. Sugar Bay Club & Resort Corp.
Civil No. 16-43
Order
Page 3

     Defendant Sugar Bay Club and Resort d/b/a Sugar Bay
     Resort and Spa upon information manages a Hotel property
     in St. Thomas USVI, known as the Sugar Bay Resort and
     its home office is located at 527 Madison Avenue, 20th
     floor, New York, N.Y. 10022.

See First Amended Complaint, ECF No. 23-3, at 1. Curiously,

despite the Court’s explanation that “[c]orporations are

citizens of both: (1) the state where they are incorporated; and

(2) the state in which their principal place of business is

located,” see March 23, 2018, Order, ECF No. 22, at 3, Sam’s

Food failed to plead Sugar Bay’s state of incorporation or its

principal place of business.

     Because Sam’s Food, once again, has failed to properly

plead the citizenship of Sugar Bay, thus failing to establish

this Court’s subject matter jurisdiction, the Court will dismiss

this matter.

     The premises considered; it is hereby

     ORDERED that Sam’s Food’s motion to amend, ECF No. 23, its

complaint is DENIED; it is further

     ORDERED that Sam’s Food’s complaint, ECF No. 1, is hereby

DISMISSED; and it is further

     ORDERED that the Clerk of Court shall CLOSE this case.



                                          S\
                                                Curtis V. Gómez
                                                District Judge
